 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDCoca-Cola Bottling Works of NashvilleandTeamsters,Chauffeurs,Helpers&Taxicab Drivers, LocalUnion 327, affiliated with International Brother-hood of Teamsters,Chauffeurs,Warehousemen &Helpers of America.Case 26-CA-3493December 8, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn June 8, 1970, Trial Examiner Alvin Liebermanissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner also found that the Respondent had not engagedin other unfair labor practices alleged in the com-plaint.Thereafter, theRespondent, theGeneralCounsel, and the Charging Party filed exceptions tothe Trial Examiner's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, briefs, and theentire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified herein.The Trial Examiner found Respondent violatedSection 8(a)(1) of the Act by reason of a speech madeat the picket line at its plant on September 29, 1969, byits plant superintendent, wherein the employees weretold, in essence, that the manner of Respondent'splant operation in the future would be the same as inthe past. He further found that a statement to theeffect that the black strikers would come crawlingback begging for work when they had spent theirmoney and were hungry was made at the same time,but there was no basis for finding a violation at thistime because of the Board's remand order inFarmers'Cooperative Compress.'We do not agree.As aptly stated by the Trial Examiner, andadequately supported by the record, there was muchturmoil atRespondent's plant during the earlymorning hours of September 29. In short, confusionwas the order of the hour. The Trial Examiner foundthat Plant Superintendent Jones told the employeeson the picket line that Respondent had operated itsplant for 50 years and would continue to do so in thesame manner for the next 50 years. (The plant actuallybegan operations in 1903.) CitingBrandenburg Tele-phone Company2the Trial Examiner finds that hisremark violated Section 8(a)(1). InBrandenburgwefound that:The Respondent violated Section 8(a)(1) by VicePresident Tobin's speech to employees on Novem-ber 8, 1965, in which he said that "a Union can donothing for you that you cannot do better foryourself or the Company will do for you voluntari-ly"; it was his "honest opinion that a Union will bebad for both the Company and the employees"; hecould not see what the employees hoped to gain"by paying" the Union "because we have alwaystried to do our best for you"; and employeesshould retrieve their signed designation cards andrelegate them to the wastebasket "where theybelong". In the entire context of this case, we findthat these remarks were calculated and tended toimpress upon the employees the futility of select-ing a bargaining representative, and to intimidatethem into withdrawing their designations andabandoning the Union.There is no evidence that Jones specifically meantthat Respondent would never recognize a union in itsplant, that it would not agree to a secret-ballotelection, or that it attempted in any other manner topersuade employees to abandon their union affilia-tion. The statement was made in a context devoid ofany other unfair labor practices by Respondent. Infact,we are persuaded that Respondent's vicepresident, Johnson, was stating its operating policywhen he told employees attending a 7 a.m. meeting inthe salesroom on September 29 that "we planned tooperate the company as best we could; that the peoplewho were out there on the picket line had a perfectright to be there; that the people who had come in hada perfect right to work; that we planned to operate thebusiness and service our customers and that, ifnecessary, we planned to replace the strikers." In theabsence of evidence to the contrary, and in thecircumstances of this case, we find that the statementof Jones is too vague to constitute a violation ofSection 8(a)(1). To the extent that the Trial Examin-er's findings and recommendation are to the contrary,they are hereby reversed.We agree with the Trial Examiner's recommenda-tion that the portions of the amended complaintwhich refer to "racially oriented remarks" be dis-missed. However, this issue may ultimately be decidedUnited Packinghouse, Food and Allied Workers etc v N L R B,4162 164 NLRB 825, enid 408 F 2d 377F.2d 1126(C A D C ),cert denied 396 U S 903187 NLRB No. 13 COCA-COLABOTTLING WORKS OF NASHVILLEwe find it unnecessary to do so in this case for lack ofsubstantial evidentiary support.ORDERIt is hereby ordered that the complaint in the instantcase be, and the same hereby is, dismissed in itsentirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALVINLIEBERMAN,TrialExaminer: The trial in thisproceeding, with all parties represented, was held before meinNashville, Tennessee, on several days between January15 and February 5, 1970, upon the General Counsel'scomplaint,' as amended during the tnal,2 dated November10, 1969,3and respondent's answer.In general,the issueslitigatedwere whether respondent violated Section 8(a)(1)and (3) of the National Labor Relations Act, as amended(herein called the Act). Particularly, the questions fordecision are as follows:1.Did certain statements made by respondent's agentsconstitute independent violations of Section 8(a)(1) of theAct?2.Did respondent violate Section 8(a)(3) of the Act bydeducting from the wages of certain employees, then onstrikeagainst respondent,money which they owed torespondent and to the Employees Credit Union Coca-ColaBottling Works (herein called the Credit Union)?3.Was the strike which was instituted against respon-dent by Teamsters, Chauffeurs, Helpers and TaxicabDrivers,LocalUnion 327 (herein called the Union),converted from an economic, into an unfair labor practice,strikeUpon the entire record,4 upon my observation of thewitnessesand their demeanor while testifying, and uponcareful consideration of the arguments made and the briefssubmitted by the parties,5 I make the following:iThe complaint was issued on a charge filed on September 29, 1969, byTeamsters, Chauffeurs, Helpers and Taxicab Drivers, Local Union 3272During the trial the complaint was amended, to set forth respondent'sname as it appears in the caption of this Decision and in several additionalrespectsThus, paragraphs 8 and10 wereamended byinsertingbetweenthe words "plant," and "warned" the words "by racially oriented remarks"Paragraph 14 was amended by substituting a comma for the period afterthe numeral "13" and adding the words "and thereby was converted to anunfair labor practice strike " Finally, paragraph 16 was amended byinsertingbetween the numeral "13," and the word "Respondent" thenumeral "14,"3All dates subsequently mentioned without stating a year fall within19694 Issued simultaneously is a separate order correcting obviousmadvei tent errors in the stenographic transcript of this proceeding5Although all the arguments of the parties in support of their respectivepositions, whether appearing in their briefs or made orally during the trial,may not be discussed in this Decision, each has been carefully weighed andstudiedFINDINGSOF FACT61.JURISDICTION103Respondent,a corporation,isengaged at Nashville,Tennessee,in the manufacture and sale and distribution, atwholesale, of soft drinks. During the 12-month periodending on November 9 respondent purchased and receivedfrom suppliers located outside the State of Tennessee syrupand other items valued at more than $50,000. Accordingly,Ifind that respondent is engaged in commerce within themeaning of the Act and that the assertion of jurisdictionover this matter by the National Labor Relations Board(herein called the Board)iswarranted.SiemonsMailingService,122 NLRB 81, 85.II.THELABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.IntroductionBriefly, this case concerns itself with events whichoccurred during the strike which the Union is carrying onagainst respondent. These include, the complaintalleges,certain statements by agents of respondent and respon-dent'sdeduction from the wages due some strikers ofmoney which they owed to respondent and the CreditUnion. These, the complaint further alleges, prolonged thestrike.The General Counsel and the Union contend 7 that thestatementsmade by respondent's agents coerced andrestrained employees in the exercise of rights guaranteed bySection 7 of the Act and were, therefore, violative ofSection 8(a)(1).The deductions, the General Counselasserts were discriminatory and had the effect of discourag-ing membership in the Union. Hence, he concludes thatthey were violative of Section 8(a)(3).8Respondent denies the complaint's allegations as toremarks made by its agents. Admitting the deductions,respondent argues, among other things, that they were notviolative of the Act, but made in accordance with its long6Respondent'smotion to dismiss the complaint,upon which decisionwas reserved,isdisposedof in accordance with the findings andconclusionsset forth in this Decision7As thecontentions of the General Counsel and theUnionare similar,unless otherwise indicated,theywillbe referred to hereinafter as theGeneralCounsel's contentions8 In pertinent part these sectionsprovide.Sec8(a) It shall be an unfair labor practice for an employer-(1) to interfere with, restrain,or coerce employees in the exercise ofthe rightsguaranteed in section 7,(3)by discrimination in regard to hire or tenure of employmentto encourage or discourage membershipin any labororganizationSection 7, insofar as relevant,states:Sec7Employeesshall have the right to self-organization, toform,loin,or assist labor organizations,tobargaincollectivelythrough representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or othermutual aid or protection 104DECISIONSOF NATIONALLABOR RELATIONS BOARDstanding policy of protecting legitimate business interestsby recapturing loans from employees whose absence fromwork was expected to be indefinite.B.Preliminary Findings91.Respondent's operationsRespondent is a wholly owned subsidiary of WometcoEnterprises, Inc. (herein calledWometco), whose head-quarters are inMiami, Florida. Respondent has been inbusiness since1902, and it does not appear from theevidence that it has ever dealt with a union as therepresentativeof its employees.Respondent employs some 225 people. About 40, who arecalledsalesmen,drive trucks and are engaged principally indelivering the soft drinks manufactured by respondent toits customers,which include retail food stores. Most of theremainingemployees work in respondent's productiondepartment.A substantial number of respondent's employees areblack, several of whom are salesmen. Respondent alsoemploys black supervisors.10As will be set forth in greater detail below, the Union'sstrikeagainstrespondent began on September 29. Noevidence was adduced to establish in-plant discriminationagainst black employeessince thestrike's inception.Withrespect to the situation which obtained before September29, I find,in the languageof the General Counsel'sconcessionmade during the trial, that "there was no racialdiscriminationprior to [the ] strike." 112.Respondent's payroll practicesFormerly, respondent's employees were paid on a currentbasis.The weekly payroll period ended on Wednesday andemployeeswere paid on the following Friday. Whileoperating under this system respondent's payroll recordswere kept at its plant in Nashville, and its employees'paychecks were prepared there.In June 1967 there was a change in this procedure.Respondent's payroll recordswereshifted to the offices ofWometco, its parent corporation, which are located inMiami,Florida, and its employees' paychecks were madeup there.Becauseof the additional time which thisprocedure required respondent converted from a currentpayroll basis to one entailing a week's delay. Thus, underrespondent's new system employees were paid on Fridayfor the period ending on the Wednesday of the previous9The purpose of these findings is to furnish a frame of reference withinwhich to consider the facts relating to respondent's alleged unfair laborpractices and the conclusions to which they may give rise To the extentthat the contentions of the parties relate specifically to the findings madehere they will be treated here,although they may again be considered inother contexts10These findings and those which appear in the next paragraph aremade because of the complaint's allegations that two agents of respondent"by racially oriented remarks warnedemployees that it would be futilefor them to select a union to represent them"11In this regard,Barbara Smith,a Negro who has been in respondent'semploy since about April 1968 and who, at the time of the trial was aparticipant in the strike against respondent,testified that Harold Jones,respondent'splant superintendent, "had never shown any prejudiceconcerning [her] race", and that during her tenure as an employeeweek, instead of for the period ending on the Wednesday ofthe same week.When the new payroll system became effective allemployees then working for respondent were given theoptionof accepting on their next regular payday a"permanent" advance in the amount of a week's wages inorder to "tide [them ] over, because of the one week delaythey would have in getting their check." At the same timeemployees were informed that if they elected to take thisadvance, its amount would "be set up as a receivable to theCompany from [them], and will be deducted from [their]payonlyin the event that [they] should leave the employ oftheCompany." To clarify this employees were furtherinformed that, having accepted the advance, if theiremployment "were to terminate ... at the end of a payrollweek, [they ] would have two weeks pay due [them],lesstheamount of the advance." 12 It appears, therefore, that theonly security retained by respondent for these advanceswas the wages which the recipients would earn while inrespondent's employ.In addition to recouping "permanent" advances upontermination of employment, respondent has also followedthe practice of doing so in cases where employees who hadbeen given such advances were expected to be absent fromwork for extended or indefinite periods of time. In suchsituations the amount of the advance was deducted fromthe wages due the employee on the last payday before thebeginning of his absence.This procedure was followed, as the evidence discloses,on at least three specific occasions. One such case involvedan employee who left on an indefinite period of sick leave.The second situation related to an employee who departedon military leave. The third concerned an employee wholeft to try employment elsewhere with permission to returnto work for respondent if his new position did not turn outto his likmg.13Under respondent's payroll system which went into effectin June 1967, employees hired since then have had to wait 2weeks before being paid for their initial week's work. Forthis reason they have been given, on request, advances atthe end of their first week of employment. Unlike the"permanent" advances given to employees who wereworking for respondent at the time of the payroll change,the amounts advanced to new employees were deductedfrom the wages they received at the end of the succeedingweek.i4respondent's supervisors"treated [her I with respect"12The quotations appearing in this paragraph are taken from testimonygiven by ElmerTaylor,respondent's comptroller and from the contents ofa letter in evidence as General Counsel's Exhibit 3 (G C Exh 3), whichrespondent sent to all employees shortly before the payroll changeover13My findingshere are basedon testimony given by Taylor and JamesJohnson, respectively respondent's comptroller and vice president Inaddition to setting forth the three specific instances in which respondent'spractice, presently under discussion,was implemented,Johnson crediblytestified that he was "sure there could have been others but those are all[he could ] recall "14To distinguish the two types of advances, those given to employeeshired sincethe payrollchange will be referred to hereinafter as "regular"advances COCA-COLABOTTLING WORKS OF NASHVILLE1053.The Credit UnionThe Credit Union in respondent's plant was organizedunder, and operates pursuant to, the laws of the State ofTennessee. Although some of its officers are respondent'ssupervisors 15and its members include employees ofrespondent, theCreditUnion is not affiliated withrespondent or with Wometco, respondent's parent corpora-tionMembers of the Credit Union may maintain share anddeposit accounts with, and borrow money from, it. Whenan employee of respondent borrows money from the CreditUnion he is, apparently, required to sign a paper entitled"PAYROLLDEDUCTION AND ASSIGNMENTAUTHORIZATION." 16Thisdocument authorizes respondent to deduct aspecified sum from the employee's wages each pay periodand turn that amount over to the Credit Union which is toapply it to the loan. The document also contains thefollowing recital:The balance of indebtedness, if any, upon default inpayment or termination of my employment for anyreason, shall become due and payable forthwith and Ihereby authorize [respondent] upon notification by theCredit Union, in such event, to pay over to the [CreditUnion] all money due me to the extent of the unpaidbalance of the indebtedness.The collateral for loans made by the Credit Union to itsmembers consists of their shares, their deposit accounts,and, respecting employees of respondent, the wages duethem.4.The strikeOn September 26, the Union threatened to strikerespondentunlessit reinstated two discharged employees.During the afternoon of September 28, a Sunday, JamesJohnson, respondent's vice president, conferred, by tele-phone, with respondent's lawyer concerning the possibleeffectuation of this threat and asked for advice.Although respondent's lawyer was of the opinion that theUnion would not strike, he, nevertheless, advised Johnson,generally, concerning the manner in which respondentshould conduct itself in the event that the Union did so. Inthis regard, he told Johnson, as the latter testified, that"both the state and the Federal laws gave people the rightto stnke [and] gave people the right to come to work if theywanted to . . . that the company had a right to operate itsbusiness if it could; that [respondent] had the right toreplace people if they didn't come to work, but .. . did nothave the right to discharge anybody because they struck."It does not appear from the evidence that any other officialof respondent received similar advice either from respon-dent's lawyer or from Johnson.Notwithstanding the opinion of respondent's lawyer thatthere would be no strike, the Union, as it had threatened todo,calleda strike against respondent onMonday,isThepresidentand one of the vicepresidentsof the Credit Union areroute supervisors in respondent's employand its treasurer is ElmerTaylor,respondent's comptroller16 in evidenceas G C Exh 217 itwillbe rememberedthat respondent employs about 225 people,September 29. A large number of respondent's employees,between 60 and 70 percent, answered the call.17As is usual at the beginning of a strike in which asubstantial number of employees participates, there wasmuch turmoil at respondent's plant during the early hoursof September 29. Many employees, as they arrived at theirusual time, just milled around or stood in groups. Somejoined in the picketing which was being organized by unionrepresentatives.Others were being urged to signify theiradherence to the Union by signing cards. Speeches werebeingmade by officials of respondent, during whichstrikersand union representatives were chanting andotherwise heckling the speakers. In short, confusion was theorder of the hour.The strike against respondent was not short lived. It wasstill in progress on February 5, 1970, the date on which thetrialinthisproceeding closed.Despite the strike'scontinuance, however, some employees have abandoned itand have returned to work for respondent. Others haveobtained employment elsewhere.C.FactsConcerning Respondent'sAllegedViolationof Section 8(a)(1) of the Act1.The events of the morning of September 29Early on September 29, the day on which the Unionstruck respondent, James Johnson and Harold Jones,respectively respondent's vice president and plant superin-tendent,made speeches to employees at the picket line.About 10 minutes later Johnson addressed some employeesat a meeting held in respondent's salesroom.What was saidin the course of these speeches is in sharp dispute and wasthe subject of much conflicting testimony.Johnson was the first speaker at the picket line. Havingspoken, Johnson immediately left the scene and wentdirectly to the salesroom.Some minuteslater, before orduring themeeting inthe salesroom, Jones made his picketline statement.Several employees,18 all strikerswho did not attend themeeting in the salesroom but remained at the picket lineafter Johnson left, testifiedas witnessesfor the GeneralCounsel concerning Johnson's picket line speech. Asynthesis of their testimony is that Johnson said thatrespondent had operated its plant for 50 years and wouldcontinue to doso in the same manner forthe next 50 years;and that when the black strikers had spent their money andwere hungry they would come crawling back begging forwork. Only one witness 19 stated, in addition, that Johnsonhad invited all strikers to attenda meetingin the salesroom.Two witnesses,20 both strikers, were called by the GeneralCounsel to testify as to what Jones, respondent's plantsuperintendent, said at the picket line after Johnson'sdeparture. Neither mentioned that Jones invited employeesto attend the salesroommeeting.Both testified that heexclusive ofsupervisors18Freddie Meador, EarlMitchell,LarryGibbons, andBilly CoxisEarlMitchell20 Jessie Baugh and Barbara Smith 106DECISIONSOF NATIONALLABOR RELATIONS BOARDmade a racial statement similar tothat attributed toJohnson.One 21 testified that Jones also made a 50-yearremark like that ascribed by other witnesses to Johnson.The General Counsel called one witness22 to testify as toJohnson's speech at the salesroom meeting.She related thatJohnson,respondent's vice president,said"they had ranthe plant for 50 years and they was intending to . . . keeprunning itthe way they had been running it, and that hewasn't going to have a handful of people telling him what todo." Johnson also stated,she continued,that the people"outside would not work for [respondent]any more .. .they would be replaced."Corroborated by several of respondent's officials23 andtwo employees 24 who abandoned the strike and returned towork after the salesroom meeting,Johnson denied makingany of the statements attributed to him by the GeneralCounsel'switnesses,except that dealing with the invitationto the salesroom meeting.With the same corroboration hetestifiedaffirmatively that his "only words" at the picketline were, "We are having a meeting upstairs.Anybody whowould like to attend is perfectly welcome to do so."Johnson further testified with confirmation from the samewitnesses,except Jones and Sullivan who were not inattendance,that at the meeting in the salesroom he "toldthe people that we planned to operate the company as bestwe could; that the people who were out there on the picketline had a perfect right to be there; that the people who hadcome in had a perfect right to work; that we planned tooperate the business and service our customers and that, ifnecessary,we planned to replace the strikers."Jones, respondent's plant superintendent, with corrobo-ration only from Sullivan,his assistant, likewise denied thestatements attributed to him by witnesses for the GeneralCounsel. Affirmatively Jones testified, corroborated againonly by Sullivan, that "all [he] said" to the employees at thepicket line was "to come on in...we were going to have ameeting upstairs."I credit Johnson's denials and affirmative testimony. Hedemeaned himself well on the witness stand,as did hiscorroborating witnesses when testifying as to what he saidand did not say. Furthermore,and general demeanor aside,Johnson impressed me as a businessmanwho would notlightly place the corporation of which he was vice presidentin jeopardy by disregarding advice given him by its lawyer.Accordingly, having received advice only the day beforethe occurrence of the events here being discussed, it isextremely unlikely that he would have departed from it. It ismuch moreprobable that he would operate within its fourcomers.Ifind,therefore,thatJohnson, respondent's vicepresident,did not make the statements he is alleged in thecomplaint to have made, nor those ascribed to him by theGeneral Counsel's witnesses.Ido not reach the same conclusion with respect to Jones,respondent'splant superintendent,and Sullivan, hisassistantand corroboratingwitness.Their testimonyregarding the matters here under consideration was notconvincing,nor was their demeanor persuasive.Moreover,Jones did not have the benefit of the advice given by21Barbara Smith22Fronetta Osburnrespondent's lawyer to Johnson. This being so, it is quitelikely that, affected by the turmoil going on about him,Jones uttered the 50 year and racial remarks as related bythe General Counsel'switnesses.Accordingly, I find that, as alleged in the complaint, asamended, Jones, respondent's plant superintendent, onSeptember 29 made "racially oriented remarks" torespondent's employees, and told them that "Respondentwas going to run its plant the same way in the future that ithad done in past years."A word is appropriate with respect to the implicationswhich may flow from myfindingsas to what was said byJohnson and Jones, respectively respondent's vice presidentand plant superintendent.My findings should not beconstrued as reflecting adversely on the credibility of thosewitnesses who testified that at the picket line Johnson madethe statements which, I have found, Jones made. As is oftenthe situation, the events which they reconstructed on thewitness stand became"exposed to the sport of fugitive .. .recollection."Art Metals Construction Company v. N.L.R. B.,110 F.2d 148, 150 (C.A. 2). They undoubtedly heard bothmen speak and, in the confusion of the moment,erroneously, but in good conscience, attributed to Johnsonwhat was said by Jones.Itdoes not appear that Osburn, the General Counsel'switness who testified concerning Johnson's speech at thesalesroom meeting, was present at the picket line whenJohnson and Jones spoke there. Her testimony, incorrect asIhave found, as to what Johnson said in the salesroom is,nevertheless,understandable. It was unquestionably inaccordance with what she "heard." However, Johnson didnot say what she "heard." It is not uncommon for a witnessto "read an implication in a statement ... and ascribe tothe speaker . . . an explicit utterance in conformity withit."Sears, Roebuck and Co.,123 NLRB 1236, 1237, 1240.2.BillyCox and the events of October 23On September 29, the first day of the strike, HackGilliam, a salesman in respondent's employ, accompaniedby John Weiss, a supervisor, drove one of respondent'strucks to the 100 Oaks Shopping Center (herein called 100Oaks) in Nashville to deliver merchandise to the GiantFood Store (herein called Giant) located there. While theywere at the store six striking employees, including BillyCox, appeared.A member of this group asked Gilliam and Weiss, inCox's presence, to stop working. Upon their refusal to doso, some people in the group began to picket.Notwithstanding the picketingGilliam andWeisscontinued to carry merchandise from respondent's truckinto the store.While in the store, a salesman for anotherbeverage bottler told them, as Gilliam testified, that "thebunch [outside] were dumping all the Coca-Cola off ourtruck." Going immediately to the truck, Gilliam and Weissfound that the group had gone, but that a substantialnumber of cases of soft drinks had been removed from thetruck and the bottles broken.Neither Gilliam nor Weiss saw any member of the group23 Jones,McClain Sullivan,Herbert Dean,and Thomas Craven24 John Fann and Curtis Durham COCA-COLABOTTLING WORKS OF NASHVILLE107of strikers remove the merchandise from respondent's truckor break the bottles. In the circumstances, however, it isreasonable to conclude that one or more members of thegroup had done so, and I so find. The group's object havingbeen to dissuade Gilliam and Weiss from deliveringrespondent's merchandise, and the removal of the goodsfrom respondent's truck having been obviously in further-anceof this object, I also find that all members of thegroup, including Cox, were responsible for what happened.CO K'S identification as a member of the group was madeby Gilliam and Weiss. Gilliam knew Cox well, havingworked with him before the strike. In addition, as Coxtestified Gilliam is "from his home town."Cox denied having been at Giant's premises onSeptember 29. He admitted, however, that he had followedrespondent's trucks to its customers' places of business andthat he had picketed there. Concerning his having done thisat Giant, Cox's testimony was contradictory. At one pointhe said he had and at another point he said he had not,explaining his former statement by saying, unconvincingly,that he had "made a mistake."Furthermore,Gilliam,a rank-and-file employee ofrespondent, was a disinterested witness having nothing,personally, to gain by testifying that Cox was among thegroup of strikers who came to 100 Oaks on September 29.On the other hand, in view of what the group did, Cox hadmuch to gain by denying that he was present. Accordingly,Ibelieve the testimony given by Gilliam andWeissconcerning Cox's presence among the strikers who came to100 Oaks on September 29.25On October 23, Cox and several other striking employeeswere picketing at respondent's premises. Cox testified thatwhilehewas so engaged Jones, respondent's plantsuperintendent, came to the picket line and told him that he"would never come back to Coca-Cola." Jones furtherstated,Cox continued, that "in his (Jones') opinion theunion would never come in [to respondent's plant ]."Jones admitted having a conversation with Cox and otherpickets on October 23. However, he denied making thestatementsCox said he made. As will be more fully set forthbelow, unlike the other vexatious credibilityissuespresentin this case, the instant one need not be resolved.D.Contentions and Concluding Findings ConcerningRespondent's Alleged Violations of Section 8(a)(1) ofthe ActRespondent's only defense to the complaint's allegationsthat it violated Section 8(a)(1) of the Act by the statementsmade on September 29 by Johnson and Jones, respectivelyrespondent's vice president and plant superintendent, is adenial that the words, claimed to be violative, were spoken.Based on my findings, this defense is well grounded in factinsofar as it relates to Johnson. Similarly based, however, itfalls in itsapplication to Jones.Jones, as I have found, made two statements at the picket25 In assessingGilliam's credibility I have taken into account his failuretomention that Cox was among the group in question bothin anaffidavitmade on October 6 and in testimony he gave inCoca Cola Bottling Worksof Nashville,Case 26-CB-500, another proceeding involving this incidentSee Trial Examiner's Decision 95-70, February 17, 197026The General Counsel also citedDurant Sportswear,Inc, 147 NLRBline on September 29. He told the employees,in essence,that the manner of respondent's plant operation in thefuture would be the same as in the past. He also made whatisreferred to in the amended complaint as "raciallyonented remarks."Inasmuch as respondent has never in the past dealt with aunion as the representative of its employees, Jones'statement on September 29 as to the way in whichrespondent would operate in the future indicated, in thecircumstances, that respondent did not intend at any timeto deal with the Union. "In . . . context [Jones' words]were calculated and tended to impress upon the employeesthe futilityof selecting a bargaining representative and tointimidate them into . . . abandoning the Union."Brandenburg Telephone Company,164 NLRB 825, enfd. inthis respect 408 F.2d 377 (C.A. 6). Accordingly I find, asBrandenburgteaches, that respondent interfered with rightsguaranteed to employees in Section 7 of the Act, therebyviolating Section 8(a)(1).The General Counsel contends that the second statementmade on September 29 by Jones, respondent's plantsuperintendent, which is referred to in the complaint as`.raciallyoriented remarks" constituted a separate violationof Section 8(a)(1) of the Act. Relying onUnited Packing-house,Food and Allred Workers,etc. v.N.LR.B.,416 F.2d1126 (C.A.D.C.), cert. denied 396 U.S. 903, the GeneralCounsel argues,on brief,that this statement was coercivebecause it was "meant to divide the races and reduce thelikelihood and effectiveness of their working in concert toachieve their goals by using their protected activity ofstriking." 26In considering the General Counsel's argument it must beborne in mind that, as he conceded during the trial, "therewas no racial discrimination[in respondent's plant] prior to[the ] strike." Even if the opposite had been true and even ifthe tenor of statement made by Jones, respondent's plantsuperintendent,was as the General Counsel urges, aconclusion that respondent,in thismanner,violatedSection 8(a)(1) of the Act would be unwarranted at thistime.InUnited Packinghouse,which was decided on February7, 1969, the court of appeals noted that it had "found nocases in which an employer's policy of[racial]discrimina-tion as such was alleged to be a violation of the Act." 27However, breaking new ground, the court concluded, "thatan employer's policy and practice of invidious discrimina-tion on account of race or national origin is a violation ofSection 8(a)(1).1128 Accordingly, the matter was remandedto the Board to determine whether the employer involvedhad such a policy and practice.The Board accepted the remand thus ordered andreferred the matter to a Trial Examiner "for the purpose ofreceiving evidence to determine whether the Respondenthas a policyand practice of discrimination against itsemployees on account of their race." In doing so,however,the Board expressly stated that it was not then "pass[ing]906, 907, in support of this proposition.InDurant,however, the Boardexplicitlyrefused to pass on the question of whether the posting of aplacard which,like Jones' remark,could be said to be "racially oriented"violated Section 8(a)(l) of the Act27 416 F.2d 113428 416 F 2d 1138 108DECISIONSOF NATIONALLABOR RELATIONS BOARDupon the legal issue [of ] whether discrimination by anemployer against an employee solely on the basis of thelatter's race is,as a matterof law, a violation of Section8(a)(1) of the Act." 29The Board, itself, having thus refrained from taking adefinitive position in this novel area, I cannot, with duedeference to the Court of Appeals for the District ofColumbia Circuit, apply the principle it laid down. Cf.Prudential Insurance Company of America,119 NLRB 768,773, reversed on other grounds 361 U.S. 477. Accordingly,the Board having withheld judgment on the legal issueinvolved, I feel duty bound to do likewise. For this reason itwill be my recommendation that those portions of thecomplaint, as amended, which deal with the "raciallyoriented remarks" made by Jones, respondent's plantsuperintendent,be dismissed.The remaining independent violation of Section 8(a)(1) ofthe Act alleged in the complaint relates to a conversationon October 23 between Jones and Cox, a striking employee,whileCox and several other people were picketing atrespondent's plant. It will be remembered that at this timeJones is alleged to have told Cox that "he would never comeback to Coca-Cola"; and to have said, in addition, that "inhis opinion the union would never come in [to respondent'splant]." It will also be remembered that, as I have found,Cox was a member of a group which hadearlier inthe strikedestroyed a substantial amount of merchandise afterremoving it from one of respondent's trucks.The General Counsel asserts that Jones, respondent'splant superintendent, actually made the statements attnb-uted to him 30 and that they were violative of Section8(a)(1)of the Act. I do not agree with the General Counsel's latterassertion.Assuming that the statements in question wereactually made by Jones it is my opinion that both wereprivileged.It is well settled that an employer may discharge or refuseto reinstatea striker who engages in unprotected activity,such as substantial misconduct, during a strike.See, e.g.,N.L.R.B. v. Wallick Sign Fabricators and Schwalm,198 F.2d477, 484 (C.A. 3);Plasti-Line Incorporated et al., etc.,123NLRB 1471, 1472, 1481, reversed on other grounds 278F.2d 482 (C.A. 6); cf.N.L.R.B. v. Burnup & Sims, Inc,379U.S. 21, 23-24. This being the case, an employer who tells astriker who has so misconducted himself that he would notbe permitted to return to work is merely exercising theprivilege given him in such a situation. This is what Jones,respondent's plant superintendent, did when he told Cox,as he is allegedto have done, that Cox "would never comeback to Coca-Cola." Accordingly, had Jones actually saidthis to Cox he would not have violated Section 8(a)(1) of theAct.The other remark purportedly made by Jones at thepicket line on October 23 is that "in his opinion the unionwould never come in [to respondent's plant]." It was nottestified that Jones embellished these words in any way. Abare statement of this nature unaccompanied by threats orpromises falls squarely within the purview of Section 8(c) ofthe Act.31 Accordingly, as was the case with Jones' othercomment allegedlymade onOctober 23, had he actuallyuttered the remark here under consideration it, too, wouldnot have been violative of Section 8(a)(1) of the Act.In sum, therefore, I conclude as follows:1.Respondent engaged in an unfair labor practicewithin the meaning of Section 8(a)(1) of the Act by reasonof the speech made at the picket line at respondent's planton September 29 by Jones, its plant superintendent, insofaras the speech had the effect of impressing upon respon-dent's employees the futility of their selecting the Union astheir collective-bargaining representative.2.In view of the Board's Order issued on October 9,1969, inFarmers' Cooperative Compress,16-CA-2802, thereisno basis at this time for holding that respondent engagedin an unfair labor practice by reason of the remarks madeby Jones on September 29, characterized in the complaint,as amended, as being "racially oriented."3.Respondent did not engage in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act by reasonof Jones' statements at the picket line at respondent's plantonOctober 23, assuming that those statements wereactually made.In view of my latter conclusions and my findings relatingto the speeches made by Johnson, respondent's vicepresident,on September 29, I shall recommend thatparagraphs 8, 9, 11, the relating portions of paragraph 15,and so much of paragraph 10 which refers to "raciallyoriented remarks" of the complaint, as amended, bedismissed.E.FactsConcerning Respondent'sAllegedViolationsof Section 8(a)(3) of the ActAmong respondent's employees who did not report forwork during the first week of the strike 32 were 33 who werethe recipients of unrepaid "permanent" wage advancestotaling $2,030.43; and 4 who had received, but not paidback, "regular" wage advances totaling $90. In addition, 22owed the Credit Union a total of $1,540.34 in excess of thevalue of their shares and the amounts standing to theircredit in deposit accounts.None of these people, during that week, had informedrespondent of how long they intended to be absent fromwork because of the strike, or when, if ever, they wouldresume working. None had offered to return to work andthe Union had made no such offers on their behalf, nor hadthe Union given respondent any indication of how long thestrikemight last. Furthermore, during the first week of thestrike no arrangements were made with respondent by anyemployee in this group to repay the advances, or with theCredit Union to make payments on their loans.As the strikewore on it was abandonedby 10 employeeswho had received "permanent" advances, or who owedmoney to the Credit Union. Although these employeesreturned to work for respondent, none did so before29Farmers'CooperativeCompress,Case 16-CA-2802, Order dated31 Insofar as material Section 8(c) provides that the "expressing ofanyOctober 9, 1969opinion.shall not constitute or be evidence of an unfair labor30As I noted, above, Jones deniedmaking either statement Because ofpractice under anyof the provisions of this Act,if such expression containsmy conclusion concerningthe legaleffect of these remarks, to be set forthno threat of reprisal or forceor promise of benefit "below, I did not resolve the credibility issue presented by Jones'denial32The strikestarted on September 29. COCA-COLA BOTTLINGWORKS OF NASHVILLE109October 20. Also, 14 employees in these categories whoremainedout of work during the strike's first week laterobtained employmentelsewhere.With one exception, theearliest date on which this occurred was October 19. Theexception concerned an employee who obtained anotherjob on October 1. Respondent did not learn of this,however, until December 31. Finally, two employees,recipients of advances, one of whom also owed money tothe Credit Union, who did not work in the initial week ofthe strike submitted formal resignations to respondent, thefirst on November 1, and the second on December 5.October 3, a Friday, the day which completed the firstweek of the strike, was the day on which respondent'semployees would normally have been paid for the workthey did during the period ending on September 24.Accordingly,arrangementswere made pursuant to whichrespondent would, on October 3, pay the employees whohad riot worked since the inception of the strike their wagesnot only for this period, but also for their work onSeptember 25 and 26.Because respondent did not know how long the workstoppage would continue; or when, or even whether, itsemployees observing the strike would come back to work, itdecided to deduct from the wages which would be paid tothem on October 3 the amount of the "permanent" or"regular" advances which they had been given but had notyet paid back. This decision was in accord with respon-dent's practice of recouping advances when employeesreceiving them were expected to be absent from work forindefinite periods.Before resolving to make these deductions respondentdid not inquire of any employee who would be affected asto his intentions respecting the length of his absence fromwork or as to whether he intended to accept otheremployment. Nor did respondent seek to learn from theUnion how long it expected the strike to continue.In due course respondent's decision in regard to thedeductionswas made known to Elmer Taylor, who isrespondent's comptroller as well as the treasurer of theCredit Union. Upon being thus informed Taylor becameconcerned about the money which employees not workingbecause of the strike owed to the Credit Union. Likerespondent with respect to the advances, part of thecollateral which the Credit Union had for the repayment ofthese loans was the borrowers' wages, and Taylor fearedthat, in the circumstances, this collateral might be lost.As already found, respondent and Wometco, respon-dent's parent corporation, have no affiliation with theCreditUnion, nor are James Johnson, respondent's vicepresident, andWalt Cunningham, Wometco's personneldirector, officials of the Credit Union. Nevertheless, Taylorconsulted with them as to whether the amounts of theCredit Union loans should also be deducted from the wagesdue the nonworking employees.Johnson and Cunningham were of the opinion that thisshould be done and so advised Taylor. In addition Taylordiscussed the matter with the president and vice presidentof the Credit Union who were also in favor of having the33As noted in the introductory portion ofthisDecision,respondentcontends, on brief,that itmade the deductions in the "hope of protectingits legitimate business interests and the interestsof the Credit Union "deductions made. This being the case, Taylor decided tohave respondent deduct from the wages which theemployees in question would receive on October 3, themoney they owed to the Credit Union in excess of the valueof their shares and the amounts in their deposit accountsand turn over to the Credit Union the amounts sodeducted. This respondent did.On October 3, the employees who were out as a result ofthe strike were paid. Their checks reflected the wages duethem for the week ending on September 24, plus the moneythey earned on September 25 and 26, less, where applicable,the amounts of outstanding pay advances and CreditUnion loans.F.Contentions and Concluding Findings ConcerningRespondent's Alleged Violations of Section 8(a)(3) ofthe ActThe General Counsel concedes that the money deductedfrom the wages of employees on October 3 was actuallyowed to respondent and the Credit Union. He argues,nevertheless, that respondent, by making the deductions,interfered with the right of the employees to carry on thestrike thereby discouraging their membership in the Union.Accordingly, the General Counsel concludes, respondentviolated Section 8(a)(3) and (1) of the Act. I do not agreewith the General Counsel's conclusion."Section 8(a)(3) prohibits discrimination in regard totenure or other conditions of employment to discourageunion membership. Under the words of the statute theremust be both discrimination and a resulting discourage-ment of union membership. It has long been establishedthat a finding of violation under this section will normallyturn on the employer's motivation. . . . But we haveconsistently construed this section to leave unscathed awide range of employer actions takento serve legitimatebusiness interestsin some significantfashion, even thoughthe act committed may tend to discourage union member-ship. . . . Such a construction of Section 8(a)(3) is essentialif due protection is to be accorded the employer's right tomanage his enterprise."American Ship Building Co. v.N.L R.B.,380 U.S. 300, 311.Discouraging membershipin a union"includes discour-aging participation in concerted activities . . . such as alegitimate strike."N.L.R.B. v. Erie Resistor Corp. et al,373U.S. 221, 233. But this does not end the matter. Section8(a)(3) of the Act, asAmerican Shipmakes plain, "leave[s]unscathed a wide range of employer actions taken to servelegitimate businessinterests in somesignificant fashion,even though the act committed may tend to discourageunionmembership." 33 The inquiry in this case must,therefore, turn in that direction.On October 3, when respondent made the deductions, theUnion's strike against it already had been in progress for aweek and respondent had no way of knowing how long itwould continue.34When the strike began respondent had227 employees. Of these 60 to 70 percent refrained fromworking during the first week of the strike. This groupincluded 37 employees who owed respondent for wages34As noted above, on February 5, 1970, the date of the completion ofthe trial in thisproceeding,the strike,which bythen was more than 4months old,was still in progress 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreviously advanced to them a total of $2,120.43 and 22employees who owed the Credit Union a total of $1,540.34in excessof the amounts standing to their credit in thatorganization.These are not insubstantial sums.35 The onlysecurity available for the recoupment of the debts thusowed to respondent and the Credit Union by theseemployees was the wages due them still in respondent'spossessionat the strike's commencement.None ofthesedebtor employees had made arrangementsby October 3 to repay the money they owed respondent andthe Credit Union. None by that date had made offers toreturn to work and both respondent and the Credit Unionwere without knowledge as to whether, if ever, any wouldresume their employment with respondent.36 In thisconnection, 10 employees who, on October 3, owed moneyeither to respondent or to the Credit Union, or to both,abandoned the strike after that date and returned to workfor respondent.37 But respondent, on October 3, did notknow this would happen. Since October 3, also, 13 similarlysituated employees obtained employment elsewhere. Oneobtained such employment on October 1, but respondentdid not become aware of this until December 31.In view of the situation at the start of the strike withrespect to the money owed to respondent and the CreditUnion it cannot be said that the recouping of these debtsfrom the only security available at the time did not "servelegitimate business interests [of respondent and the CreditUnion] in [a] significant fashion, even though the[recoupment] tend[ed] to discourage union membership."Accordingly, in my opinion, respondent's action did notfallwithin the proscription of Section 8(a)(3) of the Act, asconstrued by the Supreme Court inAmerican Ship.If any doubt remains as to the legality of respondent'saction in deducting the amounts due it and the CreditUnion from the checks it issued on October 3, that doubtshould be dispelled by the Board's Decision inFarmers Co-Operative Gin Association,161NLRB 887, 888, 905-906.There, the Board held that it was not a violation of the Actto recapture from wages due to striking employees moneywhich they owed to their employer.The employees inFarmers Co-Operativewere unfair laborpractice strikers entitled to reinstatement instanter onrequest.A fortioritherefore, the Board's conclusion shouldapply here, where,as willbe shown below, the strike iseconomic for which reason the entitlement of the strikersinvolved to immediate reinstatement on request is not socertain.38The Board's holding inFarmers Co-Operativeappears inthe Trial Examiner's Decision which, in the respect hereunder consideration, the Board adopted. Because what wassaid in that Decision is so apt, liberty is taken to quote thefollowing extensive excerpt:The General Counsel alleges that while employeeswere on strike Respondent made deductions from theirpaychecks to discourage their union activities. At thecommencementof the strike on October 11, 1965, about15 strikers owed various sums to Respondent forssCf.N L.R B v.AuroraCityLines,Inc, 299F 2d 229, 231 (C A. 7)36The General Counsel makes much of the fact that respondent madeno effort to ascertain the intentions of these employees in these respectsHad respondent done so, however, it might have laid itself open to unfairlabor practice chargespurchases they had previously made from Respondent.As was customary with Respondent, there was nowrittendocument between the employee and theemployer specifying how the debt was to be repaid.Williamson testified that generally when employeesmade purchases from Respondent, the latter endeav-ored to havean understandingwith the employee at thetime of the purchase that a certain sum would bededucted from the paycheck per week or per month tobe applied to the account. Such specific evidence as wehave from some of the debtor-strikers with whom weare here concerned, is to the effect that at the time ofpurchase the only understanding was that they wouldpay on their account as they could or at a specified rate,or, in one instance, nothing was said as to repaymentarrangements.We think it reasonable to conclude,nevertheless, that all concerned understood that thedebts were to be repaid with some reasonable regularity.The informality of the entire procedure is explainable,we believe, because Respondent felt that it ultimatelyhad the security and sanction of withholding moneyfrom the wages earned by the debtors. We doubt thatthe employees were unmindful of this potentiality albeitthere probably was no express reference to, or expressassent to, such sanction. It was also Respondent'spractice,when an employee was leaving Respondent'semployment, to deduct from the last paycheck anyoutstanding indebtedness owed by the employee toRespondent. In any event, there is no dispute that theinstant debts existed and that the amounts thereof wereaccurate.After the strike commenced, the strikers had varyingsums due them from Respondent for hours workedbefore the strike. Respondent's position was that thestrikerswere economic strikers and that it had hiredreplacements for all but two by October 16, and, byOctober 18, had replaced the remaining two. Theposture, therefore, from Respondent's point of view,was that the strikers had been permanently replacedand that they had no legal right to reinstatement.Although we have found that the strikers were unfairlabor practice strikers, with a consequent right toreinstatement upon request, we are not convinced thatthis is dispositive of the particular situation of thestriker-debtors with respect to Respondent's action onthe debt issue. The duration of the strike at the time wasnot known. Particular strikers might never work forRespondent either because they had moved or securedother jobs, or for some other reason. Respondent hadon its handsa series ofunsecured debts, lackingpromissory notes, chattel mortgages, or other documen-tation as to obligations and repayment. No paymentsweremade by striker-debtors after the strike com-menced and prior to October 16, when Respondenttook certain action, hereinafter described, and nostriker-debtor, prior to October 16, had endeavored to31Thefirst instance of this type occurredon October 2038Even if it were determinedthat the strike againstrespondent hadbeen converted to an unfairlaborpractice strike before the deductionswere made, this, asFarmersCo-Operativeindicates,would have no bearingon whether the deductions constituted unfair labor practices COCA-COLABOTTLING WORKS OF NASHVILLE111reach an understanding with Respondent as to thestatus of the debts during the strike.Before taking action, Respondent approached van-ous striker-debtors and requested them to execute anauthorization for deductions to be made from their payfor application on their debts. Only one such form wasexecuted by a striker. Respondent, on October 16,issued paychecks due the strikers for work performedprior to the strike. A paper showing the names of thestrikers, their respective gross wages, the nature andamount of deductions and the net pay was prepared byRespondent.It is true, of course, that but for the fact that theemployee-debtors were engaged in a protected activity,the strike, they would presumably have been allowed topay on their debts in the somewhat relaxed manner thatRespondent in the past had countenanced. However,thereare certain economic disadvantages, perhapstemporary, that the striker incurs by striking. Anemployer does not pay wages to employees for theirnonwork striking time. By the same token, an employermay not be willing to extend credit to an employee whohas no weekly income because he is engaged in a strike,whereas credit might otherwise be extended. We do notregardRespondent's paycheck action unreasonableunder all the circumstances and we are not prepared tofind that it was Respondent's hostility to the unionactivity of the strikers, rather than its legitimate concernover the unsecured debts owed to it, that prompted theaforedescribed deductions. The General Counsel, in ourview, has not sustained the burden of proof on this issueand dismissal thereon is recommended.Accordingly, I conclude that respondent did not engagein unfair labor practices by deducting from the wages ofemployees who did not work during the first week of thestrikemoney which respondent had previously advanced tothem and money which they owed to the Credit Union. Ishall, therefore, recommend that paragraphs 12, 13, and therelating portions of paragraph 15 and 16 of the complaint,as amended, be dismissed.G.Contentions and Concluding Findings ConcerningtheNatureof the StrikeThe final issue in this case relates to the nature of theUnion'sstrikeagainst respondent.ItistheGeneralCounsel'sposition that thestrike,which he concedes waseconomic at its commencement,was transformed into anunfair labor practice strike on itsfirst day.The law relating to the conversion of an economic, intoan unfair labor practice,strike is well settled.The change isbrought aboutby thecommission of an unfair laborpractice during the strike which results in its prolongation.See, e.g.,Frick Company,161 NLRB 1089,1110-11, enfd. inthis respect 397F.2d 956 (C.A. 3);Trinity ValleyIron andSteelCompany,127 NLRB 417, 418, 424-425,enfd. 290F.2d 47 (C.A. 5); andMackayRadio and TelegraphCompany, Inc.,96 NLRB 740, 762.The statement concerning the manner in which respon-dent would operate in the future made, as I have found, byJones, respondent's plant superintendent, on the first day ofthe strike was an unfair labor practice.This satisfies thefirstconversion element. Satisfaction of the secondelement,asMackayRadioteaches,isdependent upon ashowing that Jones'statement prolonged the strike.I have considered the record as a whole with this preceptinmind.Upon suchconsideration,Icannot find thatsufficient proof of the strike's prolongation by Jones'remark was adduced by the General Counsel.Accordingly, I conclude that the General Counsel has notsustained his burden of proving that the strike againstrespondent,economic at origin,was converted into anunfair labor practice strike.I shall,therefore, recommendthat paragraph 14 and the relating portions of paragraphs15 and 16 of the complaint,as amended,be dismissed.IV.THE EFFECT OF RESPONDENT'S UNFAIR LABORPRACTICE UPON COMMERCERespondent's unfair labor practice, as found above,occurring in connection with its operations described insection I,above,has a close,intimate,and substantialrelationship to trade,traffic,and commerce among theseveral States and tends to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that respondent engaged in an unfair laborpractice within the meaning of Section 8(aXI) of the Act,my Recommended Order will direct respondent to ceaseand desist therefrom and to take such affirmative action aswill effectuate the policies of the Act. In this regard, thebreadth of the Recommended Order will reflect the factthat respondent has been found to have committed onlyone unfair labor practice during the course of a long strikeand the further fact that respondent has never before beenfound to have engaged in unfair labor practices.Upon the basis of the foregoing findings of fact and uponthe entire record in this case,Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent engaged in an unfair labor practicewithin themeaning of Section 8(a)(1)of the Act byimpressing upon its employees the futility of their selectingthe Unionas their collective-bargaining representative.4.Respondent has engaged in no other unfair laborpractice within the meaning of Section 8(a)(1) of the Act.5.Respondent did not engage in any unfair laborpractice within the meaning of Section 8(a)(3) of the Act.6.The unfair labor practice engaged in by respondent,as set forth in Conclusion of Law 3, above, affectscommerce within the meaning of Section 2(6) and(7) of theAct.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record in this case, and pursuant to 112DECISIONSOF NATIONALLABOR RELATIONS BOARDSection 10(c)of the Act, I hereby recommend that theBoard issuethe following:ORDER39Coca-Cola BottlingWorks of Nashville, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Informing employees that it would not change itsmanner of operation insofar as its relationship with itsemployees is concerned, or in any other manner, whetherby word or act, impressing upon its employees that it wouldbe futile for them to ,loin, assist, or support a labororganization, or to select or designate a labor organizationas their representative for collective bargaining.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirright to self-organization, to form, join, or assist labororganizations, to bargain collectively through representa-tives of their own choosing, or to engage in other concertedactivities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of theNational Labor Relations Act, as amended, or to refrainfrom any or all such activities.2.Take the following affirmative action which, it isfound, will effectuate the policies of the National LaborRelations Act, as amended:(a)Post at its premises copies of the attached noticemarked "Appendix."40 Copies of said notice, on formsprovided by the Regional Director for Region 26 of theNational Labor Relations Board, after being duly signed byrespondent's authorized representative, shall be posted byrespondent immediately upon receipt thereof, and bemaintainedby it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps have beentaken to comply herewith.41It is further ordered that paragraphs 8, 9, 11, 12, 13, 14,16, so much of paragraph 10 as refers to "racially orientedremarks," and the relating portions of paragraph 15 of thecomplaint, as amended, be, and they hereby are, dismissed.39 In the event no exceptions are filedas provided by Section 102.46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,recommendations,and RecommendedOrder hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadoptedby theBoard and become its findings,conclusions,and order, andall objections thereto shall be deemed waived forall purposes40 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt ofAppeals, the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read"POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THE NATIONAL LABOR RELATIONS BOARD "41 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify saidRegional Director, inwriting,within 10 days fromthe date of this Order,what steps Respondenthas takento comply herewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that:After a trial in which all parties had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the law and has ordered us topost this notice and we intend to carry out the order of theBoard, and abide by the following:WE WILL NOT tell you that in the future we willoperate our business without recognizing or dealingwith any union which the law requires us to recognize ordeal with.WE WILL NOT in any way lead you to believe that itwould be useless for you to join, help, or support aunion.WE WILL NOT in any way lead you to believe that itwould be useless for you to choose a union to be yourrepresentative for collective bargaining.WE WILL NOT in anylike or similarway interferewith, restrain, or coerce you in the exercise of any rightsguaranteed to you by the National Labor Relations Act.In this connection, WE WILL respect your rights to self-organization, to form, join, or assist any union, tobargain collectively through any union or representativeof your choice as to wages, hours of work, and any otherterm or condition of employment. You also have theright, which WE WILL also respect, to refrain from doingso.WE WILL recognize and deal with any union whichthe law requires us to recognize and deal with.All our employees are free to become or remain, or not tobecome or remain, members of Teamsters, Chauffeurs,Helpers and Taxicab Drivers, Local Union 327, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America.COCA-COLABOTTLINGWORKS OF NASHVILLE(Employer)DatedBy( Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this notice orcompliance with its provisions they may communicatedirectlywith the Board's Office, 746 Federal OfficeBuilding, 167 North Main Street, Memphis, Tennessee38103, Telephone 901-534-3161.